357 P.2d 112 (1960)
Wm. C. FERREIRA
v.
HONOLULU STAR-BULLETIN, LIMITED.
No. 4123.
Supreme Court of Hawaii.
November 4, 1960.
O. P. Soares, Honolulu, for appellant.
Anderson, Wrenn & Jenks (Richard E. Stifel) Honolulu, for respondent.
Before TSUKIYAMA, C. J., CASSIDY, WIRTZ and LEWIS, JJ., and Circuit Judge MIZUHA in place of MARUMOTO, J., resigned.
PER CURIAM.
The petition for rehearing filed in the above-entitled cause by plaintiff-appellant is denied without argument. The grounds set forth therein have been carefully considered, and we find that they cover points which were fully considered by this Court in arriving at its decision on the appeal.
Accordingly, further consideration of the appeal is without warrant.